Citation Nr: 0218292	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  99-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.  

2.  Entitlement to an increased rating for residuals of an 
excision of retained fragments of the nail beds of the 4th 
and 5th fingers of the right hand, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, denied service connection for 
a left arm disability and a compensable evaluation for 
residuals of excision of retained fragments of the nail 
beds of the right ring and little fingers.  Subsequent to 
a February 2001 Board remand, the RO, in June 2002, 
increased the rating for the right hand disability to 10 
percent.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does 
not "abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, the matter of an 
increased rating for this disability remains in appellate 
status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left arm disability was objectively 
demonstrated many years after service and is not 
etiologically related to service.  

3.  The veteran's service-connected scar does not cause 
any functional impairment.  


CONCLUSIONS OF LAW

1.  A left arm disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002). 

2.  The criteria for a rating in excess of 10 percent for 
residuals of excision of retained fragments of the nail 
beds of the 4th and 5th fingers of the right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 
(prior to and from August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA.

The Board further notes that in Bernklau, supra., the 
Federal Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 
WL 733978, at 7 (Fed. Cir. Apr. 24, 2002), 
[*23] "that section 3(a) of the VCAA, 
unlike section 4, was not intended to be 
given retroactive effect." That decision 
was plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before 
the law was enacted, and must alter the 
outcome accordingly.' (Citations omitted.)  
But the Supreme Court has also held 
repeatedly that federal legislation is to 
be construed to avoid retroactivity unless 
we can discern clear congressional intent 
for that result. See, e.g., Landgraf  [v. 
USI Film Products, 511 U.S. 211 (1995)] at 
270 ("Since the early days of this Court, 
we have declined to give retroactive effect 
to statutes burdening private rights unless 
Congress had made clear its intent."); 
Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208, 102 L. Ed. 2d 493, 109 S. Ct. 468 
(1988) ("Congressional enactments and 
administrative rules will not be construed 
to have retroactive effect unless their 
language requires this result."). And the 
Court has emphasized that "the standard for 
finding such unambiguous direction is a 
demanding one. 'Cases where this Court 
[i.e., the Supreme Court] has found truly 
'retroactive' effect adequately authorized 
by statute have involved statutory language 
that was so clear that it could sustain 
only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to 
challenge the viability of Karnas, supra., and its 
progeny.  For purposes of this decision, however, the 
Board will continue to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the June 1999 Statement of the Case 
(SOC), and the June 2002 Supplemental Statement of the 
Case (SSOC), the veteran was provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claims on appeal.  The SOC and subsequent 
SSOC also notified the veteran of the pertinent laws and 
regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on 
appeal has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, VA 
and private treatment records, and reports of VA 
examinations.  The RO completed the development ordered in 
the Board's February 2001 remand.  In this regard, the 
Board notes that in correspondence dated in September 
2001, the RO requested that the veteran identify the 
names, addresses, and approximate dates of treatment of 
all medical care providers who had treated him for the 
disabilities at issue.  In October 2001, the veteran 
executed authorization for release of medical records 
forms (VA Form 21-4142) relative to his private medical 
treatment.  Records were subsequently received from Drs. 
J. H., M. A., E. G., G. W., and J. S.; however, Dr. J. L. 
indicated that he did not have any records and Dr. G. H. 
indicated that the veteran was last seen in 1989 and that 
all records had been purged and were unavailable.  The 
veteran has not identified any outstanding evidence.  As 
such, the Board finds that all available records have been 
obtained.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of 
VA and the veteran in obtaining evidence.  In this regard, 
the Board particularly notes the RO letter to the veteran 
in September 2001.  This letter not only explained in 
plain language what evidence was needed to substantiate 
the claims, it also explained what the essential contents 
of that evidence must be, and advised the claimant of both 
what VA would do to obtain evidence and what type of 
evidence he should submit on his own behalf.  Hence, the 
Board concludes that the correspondence discussed above 
demonstrates compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the 
evidence needed to substantiate his claims and of the 
notification requirements, there is no further action 
which need be undertaken to comply with the provisions of 
the VCAA, and the veteran and his representative have 
pointed to no actions they believe need be taken.  
Therefore, there is no prejudice to the veteran in the 
Board proceeding to adjudicate the merits of the claims.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


I.  Service Connection 

Factual Background

The service medical records are negative for complaint, 
treatment or diagnosis of a left arm condition.  

On VA examination in February 1998, the veteran complained 
of left arm pain that developed in the last 2-3 years.  He 
indicated that the pain radiated from the shoulder into 
the hand with numbness of the hand.  He did not give a 
history of injury.  He reported that he started having 
symptoms in 1974 while on active duty doing pull-ups.  
Physical examination revealed normal range of motion of 
the left shoulder.  There was a complaint of numbness in 
the hand to pinprick.  He had normal function of the hand 
with a good, strong grip.  He had strong pinch and a fist 
could be brought to the tips of the fingers in the distal 
palmar crease and the thumb across the fist.  There was no 
atrophy noted in the left upper extremity.  X-rays of the 
cervical spine revealed narrowing of the C5-C7 disc space 
consistent with degenerative disc disease.  EMG studies 
showed possible thoracic outlet syndrome and no evidence 
of paraspinal nerve root irritation.  The diagnosis was 
complaint of pain and numbness involving the left arm and 
hand, cause undetermined.  

Records from Dr. D. W. indicate that the veteran was 
initially seen on July 21, 1998 for cervical spine and 
left shoulder problems.  According to the record, the 
veteran sustained a work-related left arm and hand injury 
on July 16, 1998, when he tried to lift and spin a reel of 
heavy cable.  He was seen by the company doctor the next 
day, x-rays were taken and a sling given for his left 
shoulder.  The veteran complained of left shoulder 
stiffness and radiating pain into his fingers of that 
hand.  Dr. W. diagnosed left arm strain and cervical 
strain with left arm radiculopathy.  Examination on August 
5, 1998, revealed no spasm of the cervical spine with 
normal reflexes and no intrinsic weakness or atrophy to 
either upper extremity.  X-rays of the left shoulder and 
thoracic spine were normal; cervical spine x-rays showed 
degenerative changes.  The clinical impressions were left 
shoulder strain, rule out possible rotator cuff injury and 
cervical spine sprain, rule out cervical nerve root 
irritation.  The veteran was referred for physical therapy 
for his left shoulder and cervical area.  An August 25, 
1998, neurological evaluation indicated the veteran 
complained of left forearm pain with tingling and numbness 
sensation that involved all the fingers in the left hand.  
Preliminary diagnosis was neck pain with some radiation to 
the left upper extremity and tingling and numbness 
involving the left upper extremity, possibly secondary to 
acute cervical strain versus brachial neuralgia, versus 
radicular syndrome, versus radiculopathy.  Results of an 
EMG and nerve conduction study were normal.  

Records from Dr. E. G. dated on February 5, 1999, indicate 
a CT/myelogram showed multi-level spondylitic disease and 
neuroforaminal compromise bilaterally at 5-6 and 6-7 and 
possibly neuroforaminal compromise at C7-T1 on the left 
hand side that the doctor believed explained the veteran's 
persistent left arm complaint.  When seen on October 12, 
1999, the veteran complained of residual pain and 
parasthesias in his arms, worse on the left.  

In December 2001, the VA examiner who examined the veteran 
in February 1998 reviewed the claims file and prior 
examination report.  The physician opined that the 
veteran's left arm disability was not related to service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Upon review of the evidence of record, the Board finds 
that service connection for a left arm disability is not 
warranted.  While the evidence reflects diagnoses of left 
arm strain and cervical strain with left arm 
radiculopathy, the conditions were not shown until many 
years after service and there is no medical opinion 
linking the conditions to his period of active military 
service.  The transcription of medical history provided by 
the claimant in 1998 alleging that left arm symptoms had 
been present from 1974 in service was not enhanced by a 
medical opinion supporting that assertion.  Moreover, the 
statement of medical history is contradicted by the 
service medical records and the absence of any clinical 
support for a period well in excess of two decades post 
service.  Accordingly, the Board concludes that while the 
veteran may now believe the condition began in service, 
the other evidence of record points to the conclusion that 
this belief is in error.  Further, the Board notes that 
the December 2001 1998 VA examiner provided an opinion, 
after reviewing the claims file, that the veteran's left 
arm disability was not related to service.  The veteran 
has not provided a competent medical opinion relating the 
left arm disability to service.  Therefore, the Board 
finds that the preponderance of the evidence is against 
the claim for service connection for a left arm 
disability.  

Increased Rating

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of 
record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.  

Medical history indicates that the veteran had trauma to 
the right ring and little fingers as a child with partial 
amputation to the distal phalanx.  During service, he had 
removal of the nail bed.  

In an August 1981 rating decision, the RO granted service 
connection for excision of retained fragments of the nail 
beds of the 4th and 5th fingers of the right hand, evaluated 
as noncompensably disabling.  

The veteran's claim for an increased rating was received 
in December 1997.  

On VA orthopedic examination in February 1998, the veteran 
noted the development of a cyst on the end of the little 
finger of his right hand "over the last several months."  
He explained that the cyst ruptured the night before the 
examination.  The veteran denied experiencing any specific 
problems with his middle finger, except during weather 
changes.  Physical examination revealed normal function of 
the hand, good grip strength, and strong spread of the 
fingers.  Examination of the right 5th finger revealed a 
swollen area measuring 1 centimeter (cm) across with a 3 
millimeter (mm) center.  While "obvious granulation 
tissue" was noted, no pus was expressed.  The scar on the 
veteran's ring finger was barely visible and well-healed 
with no "significant" tenderness on palpation.  The record 
notes some limitation of motion of both distal 
interphalangeal joints of the ring and little fingers with 
extension to 0 degrees and flexion to 45 degrees.  The 
veteran was able to make a fist with his right hand, and 
could bring all of his fingers to the distal palmar crease 
without difficulty.  X-ray study of the 4th and 5th fingers 
of the right hand showed prominence of the soft tissues of 
the stumps of both fingers, but no underlying acute 
osseous changes.  The diagnosis was status post amputation 
through the distal phalanx of the 4th and 5th fingers of the 
right hand with residual cyst and ulcer formation of the 
little finger.  

Private medical records were not referable to complaints 
of, or treatment for, residuals of retained fragments of 
the nail bed of the right ring and little finger.  

In December 2001, the VA examiner who examined the veteran 
in February 1998 reviewed the claims file.  In his 
opinion, the veteran's cyst was the result of residual 
nail bed and "perhaps 10% of it is associated with having 
had revisions of these fingers while in service".  He 
noted that the scar on the ring finger shows no evidence 
of being fixed or evidence of an ulceration.  It shows no 
symptoms of pain, tenderness, or any associated function 
impairment attributable to the scar.  On the 5th finger, 
however, where the ulceration is, there is some fixation 
of the scar, and then of course the ulceration is present 
and there was pain, swelling, and associated functional 
impairment of the little finger due to the ulceration.  

In June 2002, the rating for excision of retained 
fragments of the nail beds of the 4th and 5th fingers of the 
right hand was increased to 10 percent.  

Analysis

Disability ratings are assigned in accordance with the 
VA's Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
Powell v. West, 13 Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

While this appeal was pending, the applicable rating 
criteria for the skin were amended effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
Court has held that where a law or regulation changes 
after a claim has been filed but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Although the RO has 
not evaluated the veteran's scar under the revised 
criteria, the Board notes that the veteran has undergone a 
VA examination in conjunction with his claim.  
Accordingly, the Board concludes that remanding the claim 
for additional development under the new criteria is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board will apply both the old 
and new versions of the criteria to the veteran's claim.

In this case, the Board finds no substantive differences 
between the amended provisions of the Rating Schedule and 
the prior version with respect to the rating assigned to 
the veteran's service-connected scar.  Under both 
versions, Diagnostic Code 7804 provides a maximum 10 
percent rating for a superficial and painful scar.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to and from 
August 30, 2002). 

Under the old criteria, Diagnostic Code 7803 provides that 
a superficial and poorly nourished scar with repeated 
ulceration warrants a maximum 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 
30, 2002).  Under the new criteria, Diagnostic Code 7803 
provides a maximum 10 percent rating for a superficial and 
unstable scar.  A note to the criteria indicates that an 
unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A second 
note indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (from August 30, 2002).  

Under both versions, Diagnostic Code 7805 provides that 
scars are rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(prior to and from August 30, 2002). 

The veteran's current rating for excision of retained 
fragments of the nail beds of the 4th and 5th fingers of the 
right hand is the highest provided under Diagnostic Codes 
7803 and 7804.  On VA examination in February 1998, there 
was no finding that the scar caused any type of limitation 
of function.  The veteran had normal function of the hand 
and was able to make a fist.  There was good grip 
strength.  Therefore, an increased evaluation under 
Diagnostic Code 7805 is not warranted.

As the Board concludes that the preponderance of the 
evidence is against the veteran's increased rating claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107. 



ORDER

Entitlement to service connection for a left arm 
disability is denied.  

Entitlement to an increased rating for residuals of 
excision of retained fragments of the nail beds of the 4th 
and 5th fingers of the right hand.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

